(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 11-16, 20, 21, 25, 26, and 30-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 31-43 are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-12, ,15, 16, 20, 21, 25, 26, and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2020/0393890; Cited in PTO-892 Part of Paper No. 20210904) in view of Gao (US 2014/0148225).
	Regarding claims 1 and 16, Hayashi discloses a method and a user equipment (UE), the method comprising:
	receiving, by the user equipment (UE), one or more measurements associated with a radar signal transmitted by the UE (paragraphs [0035], [0037], [0064]; e.g., provides a radar field 110 by transmitting one or more radar signals or waveforms) and (paragraph [0076]; e.g., processing returns of the radar signal 506 to measure one or more characteristics of the attenuator 502);
	determining, by the UE, that a user is within a near field of the UE based on the one or more measurements associated with the radar signal (paragraph [0029]; e.g., detect threshold movement by an object, such as the user's hand reaching toward the device, within a specified distance of the device (e.g., approximately 1.0 meters, 0.75 meters, 0.5 meters, 0.3 meters, etc.)); It is noted that Hayashi is silent to disclose the UE performs near field using a radar signal to detect user proximity; however, Hayashi discloses a radar system 104 provides a radar field to 
 	Hayashi fails to specifically disclose wherein the near field is within less than or equal to four centimeters of the user; and performing, by the UE and based at least in part on determining that the user is within the near field of the UE, an action associated with a communication signal of the UE.
	However, Gao the near field is within less than or equal to four centimeters of the user (paragraph [0066]; e.g., The proximity sensor is also able to detect whether an operator is in the predetermined region (for example, the detection range of the proximity detecting unit in the mobile phone is 3 cm))); and performing, by the UE and based at least in part on determining that the user is within the near field of the UE, an action associated with a communication signal of the UE (paragraph [0066]; e.g.,  The mobile phone starts the display unit to display based on the display starting instruction and the content of the incoming call request or the short message is display on the display unit).
	Therefore, taking the teachings of Hayashi in combination of Gao as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to obtain the near field is within less than or equal to four centimeters of the user; and performing, by the UE and based at least in part on determining that the user is within the near field of the UE, an action associated with a communication signal of the UE for advantages of  prompting power consumption of the electronic device may be reduced, thereby reducing the waste of the prompting power consumption (Gao: paragraph [0066]).
	Regarding claims 5, 20, and 30, Hayashi in combination with Gao discloses the method and the UE of claims 1, 16, and 26, wherein the one or more measurements comprise a sliding 
	Regarding claims 6, 35, and 37, Hayashi in combination with Gao discloses the method and the UE of claims 1 and 16, wherein the radar signal is same as a radar signal that is used to determine whether the user is within a far field of the UE (Hayashi: paragraphs [0118], [0122]).
	Regarding claim 7, Hayashi in combination with Gao discloses the method of claim 6, wherein the radar signal is capable of being used to determine that the user is within the far field based at least in part on a return frequency associated with the radar signal (Hayashi: paragraphs [0121]-[0122]).
	Regarding claims 8, 38, and 43, Hayashi in combination with Gao discloses the method the UE, and the apparatus of claims 1, 16, and 26, wherein the radar signal comprises a frequency modulated continuous wave signal (Hayashi: paragraphs [0037], [0068] see the transceiver 306 can be configured for continuous wave radar operations or pulsed radar operations).
	Regarding claims 9, 33, and 34, Hayashi in combination with Gao discloses the method and the UE of claims 1 and 16, wherein the one or more measurements comprise a sliding window of measurements, and wherein the user is determined to be within the near field of the UE based on a threshold amount of energy variation that is based at least in part on a degree of variation in a plurality of measurements of an energy level of the radar signal within the sliding window of measurements (Hayashi: paragraphs [0032], [0091]; e.g., If the user 112 is farther from the computing device 102, for example, a higher transmit power may be used to detect the 
	Regarding claims 11 and 40, Hayashi in combination with Gao discloses the method and the UE of claims 1 and 16, wherein performing the action comprises transmitting the communication signal from the UE with a transmission power that is determined according to an energy measurement, of the one or more measurements, indicating a threshold energy reduction (Hayashi: paragraphs [0072], [0091]).
	Regarding claims 12 and 39, Hayashi in combination with Gao discloses the method and the UE of claims 1 and 16, wherein performing the action comprises setting a transmission power of the communication signal of the UE to a threshold level (Hayashi: paragraphs [0041], [0091]; e.g., by determining whether the user 112 (or another person) is near the user device 102, the interaction manager can help preserve battery power by reducing power consumption when no user is near the user device 102).
	Regarding claim 15, Hayashi in combination with Gao discloses the method of claim 12, further comprising: determining, based at least in part on a sliding window of measurements, that the user is no longer within the near field of the UE; and increasing, from the threshold level, the transmission power of the communication signal of the UE (Hayashi: paragraphs [0032], [0048], [0072]). 
Claims 21, 25, 41, and 42 are drawn to a non-transitory computer-readable medium storing one or more instructions for wireless communication comprising code means for generating steps of claims 1 and 5-8.  Therefore, the same rationale applied to claims 1 and 5-8 applies. In addition, Hayashi in combination with Gao inherently discloses a computer program product, i.e., given that Hayashi/Gao discloses a process (Hayashi: paragraph [0055]), the . 
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 13, the prior arts of records fail to teach, or render obvious, alone or in combination, a method to determining that the user is within the near field of the UE, an action associated with a communication signal of the UE comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 13 and independent claim 1 that claim 13 depends on. 
	Claim 14 is objected because claim 14 depends on objected claim 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648